Birdsong, Judge.
Katherine Ann Perritt was convicted of car theft and check forgery. She was sentenced to five years, one to serve and four on probation. Following a hearing, it was established that she violated the terms of her probation by failing to make court-ordered restitution, fleeing the area of probation, and by pleading guilty to credit card fraud and possession of marijuana in Virginia. The trial court ordered the revocation of her probation. She filed a notice of appeal. Her appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that none of the points raised, though persuasively presented, have any merit nor does our independent examination disclose any errors of substance. Therefore, this court grants the motion to withdraw, and we affirm *662the revocation of probation (see Harley v. State, 153 Ga. App. 56 (265 SE2d 374)).
Decided September 22, 1981.
C. Deen Strickland, District Attorney, M. C. Pritchard, Assistant District Attorney, for appellee.

Judgment affirmed.


Shulman, P. J., and Sognier, J., concur.